DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-4 in the reply filed on 09/19/2022 is acknowledged.
Claims 5-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/19/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 2 recites “a fifth transistor of an n type… having a gate connected to the fourth power source”.  Claim 2 depends on Claim 1, which recites “a power source switch circuit that outputs, as a fourth power source”.  Based on Applicant’s Specification, the “power source switch circuit 3 outputs VINT as the fourth power source.  In Applicant’s Figure 1, it appears that the fifth transistor of an n type would be one of transistors 13, 14 or 15.  However, none of the transistors 13-15 receive at its respective gate the VINT signal.  Thus, this limitation is not enabled.  
For the purpose of this examination, the limitation will be interpreted as transistor 13 of Applicant’s Figure 1, where transistor 13 receives the third power source VDD3 at the gate node.

Claim 3 recites “a sixth transistor of an n type having … a gate connected to the fourth power source”.  Claim 3 depends on Claim 1, which recites “a power source switch circuit that outputs, as a fourth power source”.  Based on Applicant’s Specification, the “power source switch circuit 3 outputs VINT as the fourth power source.  In Applicant’s Figure 1, it appears that the sixth transistor of an n type would be one of transistors 13, 14 or 15.  However, none of the transistors 13-15 receive at its respective gate the VINT signal.  Thus, this limitation is not enabled.  
For the purpose of this examination, the limitation will be interpreted as transistor 13 of Applicant’s Figure 1, where transistor 13 receives the third power source VDD3 at the gate node.

Allowable Subject Matter
Claims 1 and 4 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art does not disclose, teach or suggest a semiconductor integrated circuit device that receives a data input signal and outputs an output signal that varies in accordance with the data input signal, the 5semiconductor integrated circuit device comprising:
a step-down circuit that generates a second power source from the first power source; 
a power source switch circuit that outputs, as a fourth power source, a higher one of potentials of the second power source and a third power source, the power source switch circuit including a third transistor connected to the second power source and a fourth transistor connected to the third power source; and 
the second transistor having a gate connected to the fourth power source;
in combination with all the other claimed limitations.
Claim 4 is allowed for depending from Claim 1.  
Claims 2 and 3 are allowed once the enablement rejection under 35 U.S.C. 112 is overcome.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (US 10,305,474 B2) teaches in Figure 3 a semiconductor integrated circuit device that receives a data input signal and outputs an output signal that varies in accordance with the data input signal, the semiconductor integrated circuit device comprising: 
an output terminal via which the output signal is output (203, 205); 
a first transistor of a p type having a source connected to a first power source (PM1, which is connected to VDDH); 
a second transistor of a p type having a source connected to a drain of the first transistor and a drain connected to the output terminal (PM2, which is connected to PM1 and 202, 205); 
a first level shifter circuit that transits between the first power source and a fourth power source (283), the first transistor having a gate connected to an output of the level shifter circuit (PM1 receives output of 281), 
but does not explicitly teach 
a step-down circuit that generates a second power source from the first power source; 
a power source switch circuit that outputs, as a fourth power source, a higher one of potentials of the second power source and a third power source, the power source switch circuit including a third transistor connected to the second power source and a fourth transistor connected to the third power source; and 
the second transistor having a gate connected to the fourth power source.

Lee (US 2021/0409019 A1) teaches in Figure 4 an output driving circuit ([0012]).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANA J. CHENG/           Primary Examiner, Art Unit 2849